This is a petition for contempt alleging noncompliance by the self-insurer with a decree after rescript in a workmen’s compensation case. The rescript on which the decree was based resulted from our decision in 355 Mass. 66. After hearing, the judge denied the petition. The employee appealed. We treat the denial, although not embodied in a decree, as in substance a final decree. See Bressler v. Averbuck, 322 Mass. 139, 143. There was no error. The judge made no findings of fact and there is no report of the evidence. “In the absence of a report of the evidence or a report by the judge of the material facts found by him, the only question open is the power of the court to enter a decree upon any evidence which might have been presented.” Dunn v. McSweeney, 338 Mass. 270, 273. The judge, to be sure, had before him a stipulation as to certain facts. But there is nothing in the record to show it to be the only evidence or facts before the court. It cannot, therefore, be said's hat, on evidence which the judge might have heard, the decision below was erroneous.

Decree affirmed.